DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	This application contains claims directed to the following patentably distinct species. Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention I: Claims 1-2, drawn to "exposure pixels arranged in a checkerboard pattern", classified in H04N5/2355.

Invention II: Claims 1, 3-4 and 6, drawn to gate transistor in electrical communication with a TX signal" and "share(s) a floating diffusion", classified in A61B1/045.

Invention III: Claims 1, 5, drawn to "horizontal binning", classified in H04N5/341.

Invention IV: Claims 1, 7, drawn to "first substrate" and "second substrate", classified in A61B 1/051.

Invention V: Claims 1, 8-9, 14, 20 and 27, drawn to "generating exposure frames", classified in G06T2207/10152.

Invention VI: Claims 1, 10-11, drawn to pulses emitting specific ranges of electromagnetic radiation, classified in A61B1/043

Invention VII: Claims 1, 12-13, drawn to emitting a sub-pulse, classified in G06T2207/10.

Invention VIII: Claims 1, 15-17, drawn to "exposure frame indicating a location", classified in G06T7/70.

Invention IX: Claims 1, 18, drawn to "synchronization pulses", classified in H04N 2005/91314.

Invention X: Claims 1, 19, drawn to "threshold determines proper illumination", classified in H04N1/6086.

Invention XI: Claims 1, 21-23, drawn to "relaxation wavelength", classified in A61B1/0653.

Invention XII: Claims 1, 24-25, drawn to various filters, classified in A61B1/0646.

Invention XIII: Claims 1, 26, drawn to using two image sensors for three-dimensional image, classified in H04N13/204.

The Invention I - XIII each are distinct from the other. The claim scope of the I - XIII groups are directed toward separate inventions which require separate searches, placing an unreasonable burden of examination on the examiner. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent literature, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another inventions; and/or the inventions are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

3.	Inventions I - XIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05 (j). In the instant case, the inventions as claimed have been indicated above along with a feature that is not required by any of the other claimed inventions. Since each invention has a feature not required by any other invention as claimed it is a matter of course that they have a different mode of operation and are mutually exclusive. Furthermore, the inventions


4.	Claim 1 link(s) inventions I - XIII. The restriction requirement among the linked
inventions is subject to the nonallowance of the linking claim(s), claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

5. 	Applicant(s) are advised that if any claim presented in a continuation or divisional
application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6. 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above 

7. 	Due to the divergent subject of the inventions it is unlikely to find art pertinent to all three inventions while performing a thorough search of one invention. According to MPEP 808.02 a burden may be established when:
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention( s) ( e.g., searching different classes/subclasses or electronic resources, or employing different search queries.

8. 	Applicant is advised that the reply to this requirement to be complete must include
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

9. 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 

10. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482